— Appeals by the defendant from two judgments of the Supreme Court, Kings County (Goldstein, J.), both rendered April 12, 1984, convicting him of attempted rape in the first degree under indictment No. 2118/ 82, and attempted robbery in the first degree under indictment No. 2032/82, upon his pleas of guilty, and imposing sentences.
Judgments affirmed.
By pleading guilty prior to the determination of his suppression motion, the defendant waived appellate review of all issues raised therein (see, People v Fernandez, 67 NY2d 686; People v Prescott, 66 NY2d 216, 219-220, cert denied — US —, 106 S Ct 1804; People v Bell, 110 AD2d 902; People v Querica, 106 AD2d 589; People v Corti, 88 AD2d 345). The challenge to the pleas has not been preserved by a motion to withdraw them or a motion to vacate the judgments (see, e.g., People v Pellegrino, 60 NY2d 636; People v Pascale, 48 NY2d 997; People v Querica, supra). Moreover, since the plea allocutions complied with the basic requirements of People v Harris (61 NY2d 9), nothing in the present record persuades us that vacatur of the pleas is warranted in the interest of justice. Inasmuch as there has been no abuse of discretion and neither a failure to observe sentencing principles nor a need to substitute our discretion for that of the sentencing court, the defendant’s objection to the sentences imposed is without merit (see, People v Suitte, 90 AD2d 80). Mangano, J. P., Gibbons, Weinstein, Eiber and Spatt, JJ., concur.